218 F.2d 606
W. H. WILSON, Executor of the Estate of Birdine Fletcher, Deceased, et al.v.A. J. SIMLER.
No. 4961.
United States Court of Appeals, Tenth Circuit.
October 12, 1954.

Appeal from the United States District Court for the Western District of Oklahoma.
J. B. Dudley and Fred E. Suits, Oklahoma City, Okl., for appellants.
Leslie L. Conner, Arnold B. Britton, James E. Grigsby and Phil E. Daugherty, Oklahoma City, Okl., for appellee.
Before BRATTON, HUXMAN and MURRAH, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on motion of appellee.